                     Case 15-16728       Doc 84     Filed 10/17/18     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
IN RE:                                            Chapter 13
ANGELO M COOPER AKA ANGELO M                      Case No. 15-16728-MMH
COOPER SR.
Debtor
U.S. BANK TRUST, N.A., AS TRUSTEE                 Ref. Dkt. #68
FOR LSF9 MASTER PARTICIPATION
TRUST
Movant
v.
ANGELO M COOPER AKA ANGELO M
COOPER SR.
(Debtor)
NANCY SPENCER GRIGSBY
(Trustee)
Respondents
                       OBJECTION TO MOVANT’S NOTICE OF DEFAULT
      The Debtor, Angelo M. Cooper, by his attorney, Jeffrey P. Nesson objects to the
Movant’s Notice of Default (Docket #81) and states:
          1.   That the Debtor entered into a consent order to cure a post petition default at docket

               69.

          2. That the Debtor has made all payments as required.
             The following is a payment history as determined from the debtor’s bank statements



Regular                                            Arrearage Payments

-September 2018: Paid $1560.46 on 10/2 conf# 4293166         $1554.76 on 10/2 conf# 4293173
-August        : Paid 1560.46 on 9/17conf# 58219            $1554.76 on 9/17 conf# 4258214
-July             1560.00 on 7/31conf# 4192306             $1554.76 on 7/31 conf# 4192320
-June     :      1560.46 on 6/26conf# 4135012              $1554.76 on 6/26 conf# 4135016
                 Case 15-16728       Doc 84     Filed 10/17/18     Page 2 of 2



-May            1560.46 on 6/25conf# 4135002           $1554.76 on 6/25 conf# 4135007
-April          1607.66 on 4/25conf# 4048087           $1554.76 on 4/25 conf# 4048083
-March         1607.66 on 4/2 conf# 4015447           $1554.76 on 4/25 conf#4015437
-February     1 610    on 1/25                       $1561     on 1/29

January       3162.42 on 12/19/17 This amount is the combined amount of my monthly
payment of $1607.66 + 1554.76 = $3162.42.
December 2500.00 on 12/22/17

Wherefore, the Debtor prays:

A. That the Notice of Objection be stricken.
B. For such other and further relief as the nature of his cause may require.
                                                    Respectfully Submitted,


                                             /s/ Jeffrey P. Nesson
                                            Jeffrey P. Nesson
                                            11421 Reisterstown Rd
                                            Owings Mills, MD 21117
                                            (410)363-4488
                                            Attorney for Debtor
                                            Bank. Bar # 02512


                                           CERTIFICATE OF SERVICE


             I hereby certify that on this 17th day of October ,2017, a copy of the Objection to
Notice of Default in the above captioned matter was served electronically upon: U.S. Trustee and
Case Trustee and Namrata Loomba, Bar #20053, Orlans PC PO Box 2548 Leesburg, Virginia
20177.




                                            Respectfully Submitted,
                                                /s/ Jeffrey P. Nesson
                                            Jeffrey P. Nesson
